INDEMNIFICATION AGREEMENT

This INDEMNIFICATION AGREEMENT is made and entered into as of the 8th day of
November, 2006 (this “Agreement”) by and among USI Holdings Corporation, a
Delaware corporation (the “Company”), William L. Atwell, David L. Eslick, Ronald
E. Frieden, Thomas A. Hayes, L. Ben Lytle, Robert A. Spass and Robert F. Wright
(each, an “Indemnitee” and together, the “Indemnitees”).

WHEREAS, it is important to the Company to attract and retain as directors the
most capable persons reasonably available and the Company desires to attract and
retain the services of highly qualified individuals, such as the Indemnitees to
serve as directors of the Company and to indemnify its directors so as to
provide them with the maximum protection permitted by law;

WHEREAS, Indemnitees are directors of the Company and both the Company and
Indemnitees recognize the increased risk of litigation and other claims being
asserted against directors of companies in today’s environment;

WHEREAS, the Amended and Restated By-laws of the Company (the “By-laws”) provide
that the Company will indemnify its directors and will advance expenses in
connection therewith, and Indemnitee’s willingness to serve as a director of the
Company is based in part on Indemnitee’s reliance on such provisions;

WHEREAS, in recognition of each Indemnitee’s need for substantial  protection
against personal liability in order to enhance Indemnitee’s continued service to
the Company in an effective manner, and Indemnitee’s reliance on the By-laws,
and to provide Indemnitees with express contractual indemnification, the Company
wishes to provide in this Agreement for the indemnification of and the
advancement of Expenses (as defined below) to each Indemnitee as set forth in
this Agreement and, to the extent insurance is maintained, for the continued
coverage of Indemnitees under the Company’s directors’ and officers’ liability
insurance policies; and

WHEREAS, each Indemnitee is willing to serve and the Company desires to have the
Indemnitees continue to serve as directors of the Company, free from undue
concern for unpredictable, inappropriate or unreasonable legal risks and
personal liabilities by reason of acting in good faith in the performance of
their duties to the Company on the terms set forth herein.

NOW, THEREFORE, in consideration of the foregoing, the parties hereto do hereby
agree as follows:

Section 1.

Definitions.  As used in this Agreement, the following terms shall have the
following meanings:

“Certificate” means the Amended and Restated Certificate of Incorporation of the
Company, as such may be amended.

“Corporate Status” describes the status of a person who is or was a member of
the Board of Directors of the Company (the “Board”) or was otherwise a director,
officer, employee or agent or fiduciary of the Company or of any other
corporation, partnership, joint venture, trust, employee benefit plan or other
enterprise which such person is or was serving at the express written request of
the Company.

“Disinterested Director” means a director of the Company who is not and was not
a party to the Proceeding in respect of which indemnification is sought by an
Indemnitee.

“Enterprise” means the Company and any other corporation, partnership, joint
venture, trust, employee benefit plan or other enterprise of which an Indemnitee
is or was serving at the express written request of the Company as a director,
officer, employee, agent or fiduciary.

“Expenses” shall include attorneys’ fees, retainers, court costs, transcript
costs, fees of experts, filing fees, witness fees, travel expenses, duplicating
costs, printing and binding costs, telephone charges, postage, delivery service
fees, and all other disbursements or expenses and obligations of any nature
whatsoever paid or incurred in connection with prosecuting, defending, preparing
to prosecute or defend, investigating, participating, or being or preparing to
be a witness in a Proceeding.

“Independent Legal Counsel” means a law firm, or a member of a law firm, that is
experienced in matters of corporation law and neither presently is, nor in the
past five (5) years has been, retained to represent:  (i) the Company or any
Indemnitee in any matter material to either such party (other than with respect
to matters concerning any such Indemnitee under this Agreement) or (ii) any
other party to the Proceeding giving rise to a claim for indemnification
hereunder.  Notwithstanding the foregoing, the term “Independent Legal Counsel”
shall not include any person who, under the applicable standards of professional
conduct then prevailing, would have a conflict of interest in representing
either the Company or any Indemnitee in an action to determine such Indemnitee’s
rights under this Agreement.

“Proceeding” includes any threatened, pending or completed action, suit,
arbitration, proceeding, alternate dispute resolution mechanism, investigation,
inquiry, administrative hearing or any other actual, threatened or completed
proceeding, whether brought by or in the right of the Company or otherwise and
whether civil, criminal, administrative or investigative, in which an Indemnitee
was, is or will be involved as a party or otherwise, by reason of (i) the fact
that such Indemnitee is or was a director of the Company, (ii) any action taken
by such Indemnitee or of any inaction on his part while acting as a member of
the Board or (iii) the fact that such Indemnitee is or was serving at the
request of the Company as a director, officer, employee or agent of another
corporation, partnership, joint venture, trust or other enterprise.  Any of the
foregoing proceedings described in the immediately preceding sentence (i) shall
be deemed a Proceeding, whether or not such Indemnitee is acting or serving in
any such capacity at the time any liability or expense is incurred for which
indemnification can be provided under this Agreement and (ii) shall include any
Proceeding pending on or before the date of this Agreement; provided that such
definition shall exclude a Proceeding initiated by an Indemnitee pursuant to
Section 6 to enforce his rights under this Agreement.

Section 2.

Indemnity.  The Company hereby agrees to indemnify and hold harmless (including
by advancement of Expenses) each Indemnitee with respect to his service on, and
any matter or transaction considered by, the Board to the fullest extent
authorized or permitted by law, as such may be amended from time to time, and
Article VII of the Certificate (regardless of, among other things, any amendment
to or revocation of the Certificate or the By-laws).  In furtherance of the
foregoing indemnification, and without limiting the generality thereof:

(a)

Proceedings other than Proceedings by or in the Right of the Company.  Each
Indemnitee shall be entitled to the rights of indemnification provided in this
Section 2(a) if, by reason of his Corporate Status, he is, or is threatened to
be made, a party to or participant in any Proceeding other than a Proceeding by
or in the right of the Company.  Pursuant to this Section 2(a), each Indemnitee
shall be indemnified against all Expenses, judgments, penalties, fines and
amounts paid in settlement (including all interest, assessments and other
charges paid or payable in connection with or in respect of such Expenses,
judgments, penalties, fines or amounts paid in settlement) of such Proceeding
and any federal, state, local or foreign taxes imposed on the Indemnitee as a
result of the actual or deemed receipt of any payments under this Agreement
actually incurred by him or on his behalf in connection with such Proceeding or
any claim, issue or matter therein, if he acted in good faith and in a manner he
reasonably believed to be in or not opposed to the best interests of the Company
and, with respect to any criminal Proceeding, had no reasonable cause to believe
his conduct was unlawful.

(b)

Proceedings by or in the Right of the Company.  Each Indemnitee shall be
entitled to the rights of indemnification provided in this Section 2(b) if, by
reason of his Corporate Status, he is, or is threatened to be made, a party to
or participant in any Proceeding brought by or in the right of the Company to
procure a judgment in its favor.  Pursuant to this Section 2(b), each Indemnitee
shall be indemnified against all Expenses actually incurred by him or on his
behalf in connection with such Proceeding if he acted in good faith and in a
manner he reasonably believed to be in or not opposed to the best interests of
the Company; provided, however, that, if applicable law so provides, no
indemnification against such Expenses shall be made in respect of any claim,
issue or matter in such Proceeding as to which each Indemnitee shall have been
finally adjudged to be liable to the Company unless and to the extent that the
Court of Chancery of the State of Delaware shall determine that such
indemnification may be made.

(c)

Indemnification for Expenses of a Party Who is Wholly or Partly Successful.
 Notwithstanding any other provision of this Agreement, to the extent that an
Indemnitee is, by reason of his Corporate Status, a party to and is successful,
on the merits or otherwise, in any Proceeding, he shall be indemnified to the
maximum extent permitted by law against all Expenses actually incurred by him or
on his behalf in connection therewith.  If an Indemnitee is not wholly
successful in such Proceeding but is successful, on the merits or otherwise, as
to one or more but less than all claims, issues or matters in such Proceeding,
the Company shall indemnify such Indemnitee against all Expenses actually
incurred by him or on his behalf in connection with each successfully resolved
claim, issue or matter.  For purposes of this Section 2 and without limitation,
the termination of any claim, issue or matter in such a Proceeding by dismissal,
with or without prejudice, shall be deemed to be a successful result as to such
claim, issue or matter.

(d)

Additional Indemnity.  In addition to, and without regard to any limitations on,
the indemnification provided for in this Section 2, the Company shall and hereby
does indemnify and hold harmless each Indemnitee against all Expenses,
judgments, penalties, fines and amounts paid in settlement (including all
interest, assessments and other charges paid or payable in connection with or in
respect of such Expenses, judgments, penalties, fines or amounts paid in
settlement) of any Proceeding and any federal, state, local or foreign taxes
imposed on the Indemnitee as a result of the actual or deemed receipt of any
payments under this Agreement actually incurred by him or on his behalf if, by
reason of his Corporate Status he is, or is threatened to be made, a party to or
participant in any Proceeding (including a Proceeding by or in the right of the
Company), including all liability arising out of the negligence or active or
passive wrongdoing of such Indemnitee.  The only limitation that shall exist
upon the Company’s obligations pursuant to this Agreement shall be that the
Company shall not be obligated to make any payment to an Indemnitee that is
finally determined (under the procedures, and subject to the presumptions, set
forth in Section 6 and Section 7) to be unlawful under Delaware law.

Section 3.

Contribution in the Event of Joint Liability.

(a)

Whether or not the indemnification provided for in Section 2 is available, in
respect of any Proceeding in which the Company is jointly liable with any
Indemnitee (or would be if joined in such Proceeding), the Company (i) shall
pay, in the first instance, the entire amount of any judgment or settlement of
such Proceeding without requiring such Indemnitee to contribute to such payment
and (ii) hereby waives and relinquishes any right of contribution it may have
against such Indemnitee.  The Company shall not enter into any settlement of any
Proceeding in which the Company is jointly liable with an Indemnitee (or would
be if joined in such Proceeding) unless such settlement provides for a full and
final release of all claims asserted against such Indemnitee.

(b)

Without diminishing or impairing the obligations of the Company set forth in the
preceding subparagraph, if, for any reason, an Indemnitee shall elect or be
required to pay all or any portion of any judgment or settlement in any
threatened, pending or completed Proceeding in which the Company is jointly
liable with such Indemnitee (or would be if joined in such Proceeding), the
Company shall contribute to the amount of Expenses, judgments, penalties, fines
and amounts paid in settlement (including all interest, assessments and other
charges paid or payable in connection with or in respect of such Expenses,
judgments, penalties, fines or amounts paid in settlement) of such Proceeding
and any federal, state, local or foreign taxes imposed on the Indemnitee as a
result of the actual or deemed receipt of any payments under this Agreement
actually incurred and paid or payable by such Indemnitee in proportion to the
relative benefits received by the Company and all officers, directors or
employees of the Company other than such Indemnitee who are jointly liable with
him (or would be if joined in such Proceeding), on the one hand, and the
Indemnitee, on the other hand, from the transaction from which such Proceeding
arose; provided, however, that the proportion determined on the basis of
relative benefit may, to the extent necessary to conform to law, be further
adjusted by reference to the relative fault of the Company and all officers,
directors or employees of the Company other than such Indemnitee who are jointly
liable with the Indemnitee (or would be if joined in such Proceeding), on the
one hand, and the Indemnitee, on the other hand, in connection with the events
that resulted in such Expenses, judgments, penalties, fines, settlement amounts
or taxes as well as any other equitable considerations which the law may require
to be considered.  The relative fault of the Company and all officers, directors
or employees of the Company other than the Indemnitee who are jointly liable
with him (or would be if joined in such Proceeding), on the one hand, and the
Indemnitee, on the other hand, shall be determined by reference to, among other
things, the degree to which their actions were motivated by intent to gain
personal profit or advantage, the degree to which their liability is primary or
secondary, and the degree to which their conduct is active or passive.

(c)

The Company hereby agrees to fully indemnify and hold harmless each Indemnitee
from any claims of contribution which may be brought by officers, directors or
employees of the Company who may be jointly liable with such Indemnitee.

Section 4.

Indemnification for Expenses of a Witness.  Notwithstanding any other provision
of this Agreement, to the extent that an Indemnitee is, by reason of his
Corporate Status, a witness in any Proceeding to which such Indemnitee is not a
party, the Company shall indemnify the Indemnitee against all Expenses actually
incurred by him or on his behalf in connection therewith.

Section 5.

Advancement of Expenses.  Notwithstanding any other provision of this Agreement,
the Company shall advance all Expenses incurred by or on behalf of an Indemnitee
in connection with any Proceeding by reason of such Indemnitee’s Corporate
Status within ten (10) days after the receipt by the Company of a written
statement or statements from such Indemnitee, requesting such advance or
advances from time to time, whether prior to or after the final disposition of
such Proceeding.  Such statement or statements shall reasonably evidence the
Expenses incurred by the Indemnitee and shall include or be preceded or
accompanied by an undertaking by or on behalf of such Indemnitee to repay any
Expenses advanced if it shall ultimately be determined that such Indemnitee is
not entitled to be indemnified against such Expenses.  Any advances and
undertakings to repay pursuant to this Section 5 shall be unsecured and interest
free and shall be accepted without reference to financial ability to make the
repayment.  An Indemnitee’s entitlement to such Expenses shall include those
incurred in connection with any Proceeding by such Indemnitee seeking an
adjudication pursuant to this Agreement.

Section 6.

Procedures and presumptions for Determination of Entitlement to Indemnification
or Advances.  It is the intent of this Agreement to secure for each Indemnitee
rights of indemnity that are as favorable as may be permitted under the laws and
public policy of the State of Delaware.  Accordingly, the parties agree that the
following procedures and presumptions shall apply in the event of any question
as to whether an Indemnitee is entitled to indemnification under this Agreement:

(a)

To obtain indemnification (including the advancement of Expenses and
contribution by the Company) under this Agreement, an Indemnitee shall submit to
the Company a written request, including therein or therewith such documentation
and information as is reasonably available to such Indemnitee and is reasonably
necessary to determine whether and to what extent an Indemnitee is entitled to
indemnification.  The Secretary of the Company shall, promptly upon receipt of
such a request for indemnification, advise the Board in writing that such
Indemnitee has requested indemnification.

(b)

Upon written request by an Indemnitee for indemnification pursuant to the first
sentence of Section 6(a), a determination, if required by applicable law, with
respect to an Indemnitee’s entitlement thereto shall be made in the specific
case by one of the following parties (the “Arbiter”), which shall be at the
election of such Indemnitee:  (i) by a majority vote of the Disinterested
Directors, even though less than a quorum, (ii) by Independent Legal Counsel in
a written opinion or (iii) by the stockholders of the Company.

(c)

If the determination of entitlement to indemnification is to be made by
Independent Legal Counsel pursuant to Section 6(b), the Independent Legal
Counsel shall be selected as provided in this Section 6(c).  The Independent
Legal Counsel shall be selected by the Indemnitee (unless such Indemnitee shall
request that such selection be made by the Board).  Such Indemnitee or the
Company, as the case may be, may, within ten (10) days after such written notice
of selection shall have been given, deliver to the Company or to the Indemnitee,
as the case may be, a written objection to such selection; provided, however,
that such objection may be asserted only on the ground that the Independent
Legal Counsel so selected does not meet the requirements of “Independent Legal
Counsel,” as defined in Section 1, and the objection shall set forth with
particularity the factual basis of such assertion.  Absent a proper and timely
objection, the person so selected shall act as Independent Legal Counsel.  If a
written objection is made and substantiated, the Independent Legal Counsel
selected may not serve as Independent Legal Counsel unless and until such
objection is withdrawn or a court has determined that such objection is without
merit.  If, within twenty (20) days after submission by an Indemnitee of a
written request for indemnification pursuant to Section 6(a), no Independent
Legal Counsel shall have been selected and not objected to, either the Company
or the Indemnitee may petition the Court of Chancery of the State of Delaware or
other court of competent jurisdiction for resolution of any objection which
shall have been made by the Company or such Indemnitee to the other’s selection
of Independent Legal Counsel and/or for the appointment as Independent Legal
Counsel of a person selected by the court or by such other person as the court
shall designate, and the person with respect to whom all objections are so
resolved or the person so appointed shall act as Independent Legal Counsel under
Section 6(b).  The Company shall pay any and all reasonable fees and expenses of
Independent Legal Counsel incurred by such Independent Legal Counsel in
connection with acting pursuant to Section 6(b) and to indemnify such counsel
against any and all Expenses, claims, liabilities and damages arising out of or
relating to this Agreement or its engagement pursuant hereto.  The Company shall
pay all reasonable fees and expenses incident to the procedures of this Section
6(c), regardless of the manner in which such Independent Legal Counsel was
selected or appointed.

(d)

In making a determination with respect to entitlement to indemnification
hereunder, the Arbiter shall presume that an Indemnitee is entitled to
indemnification under this Agreement if such Indemnitee has submitted a request
for indemnification in accordance with Section 6(a).  Anyone seeking to overcome
this presumption shall have the burden of proof and the burden of persuasion, by
clear and convincing evidence.

(e)

An Indemnitee shall be deemed to have acted in good faith if such Indemnitee’s
action is based on the records or books of account of the Enterprise, including
financial statements, or on information supplied to such Indemnitee by the
officers of the Enterprise in the course of their duties, or on the advice of
legal counsel for the Enterprise or the Board or on information or records given
or reports made to the Enterprise or the Board by an independent certified
public accountant, by a financial advisor or by an appraiser or other expert
selected with reasonable care by the Enterprise or the Board.  In addition, the
knowledge and/or actions, or failure to act, of any director, officer, agent or
employee of the Enterprise shall not be imputed to an Indemnitee for purposes of
determining the right to indemnification under this Agreement.  Whether or not
the foregoing provisions of this Section 6(e) are satisfied, it shall in any
event be presumed that each Indemnitee has at all times acted in good faith and
in a manner he reasonably believed to be in or not opposed to the best interests
of the Company.  Anyone seeking to overcome this presumption shall have the
burden of proof and the burden of persuasion, by clear and convincing evidence.

(f)

The Company acknowledges that a settlement or other disposition short of final
judgment may be successful if it permits a party to avoid expense, delay,
distraction, disruption and uncertainty.  In the event that any action, claim or
proceeding to which an Indemnitee is a party is resolved in any manner other
than by adverse judgment against such Indemnitee (including settlement of such
Proceeding with or without payment of money or other consideration) it shall be
presumed that such Indemnitee has been successful on the merits or otherwise in
such Proceeding.  Anyone seeking to overcome this presumption shall have the
burden of proof and the burden of persuasion, by clear and convincing evidence.

(g)

If the Arbiter shall not have made a determination within thirty (30) days after
receipt by the Company of the request therefor, the requisite determination of
entitlement to indemnification shall be deemed to have been made and such
Indemnitee shall be entitled to such indemnification; provided, however, that
such thirty (30)-day period may be extended for a reasonable time, not to exceed
an additional fifteen (15) days, if the Arbiter in good faith requires such
additional time for the obtaining or evaluating documentation and/or information
relating thereto; provided further that the foregoing provisions of this Section
6(g) shall not apply if the determination of entitlement to indemnification is
to be made by the stockholders pursuant to Section 6(b) and if (i) within
fifteen (15) days after receipt by the Company of the request for such
determination the Board or the Disinterested Directors, if appropriate, resolve
to submit such determination to the stockholders for their consideration at an
annual meeting thereof to be held within seventy-five (75) days after such
receipt and such determination is made thereat or (ii) a special meeting of
stockholders is called within fifteen (15) days after such receipt for the
purpose of making such determination, such meeting is held for such purpose
within sixty (60) days after having been so called and such determination is
made thereat.

(h)

Each Indemnitee shall reasonably cooperate with the Arbiter with respect to such
Indemnitee’s entitlement to indemnification, including providing to the Arbiter,
upon reasonable advance request any documentation or information which is not
privileged or otherwise protected from disclosure and which is reasonably
available to such Indemnitee and reasonably necessary to such determination.
 Any Independent Legal Counsel, member of the Board or stockholder of the
Company shall act reasonably and in good faith in making a determination under
the Agreement of an Indemnitee’s entitlement to indemnification.  Any costs or
expenses (including attorneys’ fees and disbursements) incurred by an Indemnitee
in so cooperating with the Arbiter shall be borne by the Company (irrespective
of the determination as to such Indemnitee’s entitlement to indemnification) and
the Company hereby indemnifies and agrees to hold each Indemnitee harmless
therefrom.

(i)

Neither the failure of the Company (including by the Board or Independent Legal
Counsel) to have made a determination prior to the commencement of any action
pursuant to this Agreement that indemnification is proper in the circumstances
because an Indemnitee has met the applicable standard of conduct nor an actual
determination by the Company (including by the Board or Independent Legal
Counsel) that an Indemnitee has not met such applicable standard of conduct,
shall be a defense to the action or create a presumption that such Indemnitee
has not met the applicable standard of conduct.  The termination of a Proceeding
described in Section 2 by judgment, order, settlement or conviction, or upon a
plea of nolo contendere or its equivalent, shall not, of itself, (i) establish
that an Indemnitee does not meet the criteria for entitlement to indemnification
set forth in Section 2 or (ii) otherwise adversely affect the rights of an
Indemnitee to indemnification except as may be provided herein.

Section 7.

Remedies.

(a)

In the event that (i) a determination is made pursuant to Section 6 that an
Indemnitee is not entitled to indemnification hereunder, (ii) advancement of
Expenses is not timely made pursuant to Section 5, (iii) no determination of
entitlement to indemnification shall have been made pursuant to Section 6(b)
within ninety (90) days after receipt by the Company of the request for
indemnification, (iv) payment of indemnification is not made pursuant to this
Agreement within ten (10) days after receipt by the Company of a written request
therefor or (v) payment of indemnification is not made within ten (10) days
after a determination has been made that an Indemnitee is entitled to
indemnification or such determination is deemed to have been made pursuant to
Section 6, such Indemnitee shall be entitled to a final adjudication in an
appropriate court of the State of Delaware, or any other court of competent
jurisdiction, of his entitlement to such indemnification or advance, and the
Company hereby consents to service of process and to appear in any such
proceeding.  The Company shall not oppose an Indemnitee’s right to seek any such
adjudication.

(b)

In the event that a determination shall have been made pursuant to Section 6(b)
that an Indemnitee is not entitled to indemnification, any judicial proceeding
commenced pursuant to this Section 7 shall be conducted in all respects as a de
novo trial, on the merits, and such Indemnitee shall not be prejudiced by reason
of that adverse determination.

(c)

If a determination shall have been made pursuant to Section 6(b) that an
Indemnitee is entitled to indemnification, the Company shall be bound by such
determination in any judicial proceeding commenced pursuant to this Section 7,
absent a prohibition of such indemnification under applicable law.

(d)

In the event that an Indemnitee, pursuant to this Section 7, seeks a judicial
adjudication of his rights under, or to recover damages for breach of, this
Agreement, or to recover under any directors’ and officers’ liability insurance
policies maintained by the Company, the Company shall pay on his behalf, in
advance, any and all expenses actually and reasonably incurred by him in such
judicial adjudication, regardless of whether such Indemnitee ultimately is
determined to be entitled to such indemnification, advancement of expenses or
insurance recovery.

(e)

The Company shall be precluded from asserting in any judicial proceeding
commenced pursuant to this Section 7 that the procedures and presumptions of
this Agreement are not valid, binding and enforceable and shall stipulate in any
such court that the Company is bound by all the provisions of this Agreement.

(f)

In the event that an Indemnitee commences a judicial proceeding or arbitration
pursuant to this Section 7, such Indemnitee shall not be required to reimburse
the Company for any advances pursuant to Section 5 until a final determination
is made with respect to such Indemnitee’s entitlement to indemnification (as to
which all rights of appeal have been exhausted or lapsed).  Interest shall be
paid by the Company to the Indemnitee at the legal rate under Delaware law for
amounts which the Company indemnifies or is obliged to indemnify for the period
commencing with the date on which the Indemnitee requests indemnification (or
reimbursement or advancement of any expenses) and ending with the date on which
such payment is made to the Indemnitee by the Company.

Section 8.

Non-Exclusivity; Survival of Rights; Insurance; Subrogation.

(a)

The rights of indemnification and advancement of Expenses provided by this
Agreement shall not be deemed exclusive of any other rights to which an
Indemnitee may at any time be entitled under applicable law, the Certificate,
the By-laws, any agreement, a vote of stockholders or a resolution of directors,
or otherwise.  No amendment, alteration or repeal of this Agreement or of any
provision hereof shall limit or restrict any right of any Indemnitee under this
Agreement in respect of any action taken or omitted by such Indemnitee in his
Corporate Status prior to such amendment, alteration or repeal.  To the extent
that a change in the law, whether by statute or judicial decision, permits
greater indemnification than would be afforded currently under the Certificate,
the By-laws and this Agreement, it is the intent of the parties hereto that such
Indemnitee shall enjoy by this Agreement the greater benefits so afforded by
such change.  No right or remedy herein conferred is intended to be exclusive of
any other right or remedy, and every other right and remedy shall be cumulative
and in addition to every other right and remedy given hereunder or now or
hereafter existing at law or in equity or otherwise.  The assertion or
employment of any right or remedy hereunder, or otherwise, shall not prevent the
concurrent assertion or employment of any other right or remedy.

(b)

To the extent that the Company maintains an insurance policy or policies
providing liability insurance for directors, officers, employees or agents or
fiduciaries of the Company or of any other corporation, partnership, joint
venture, trust, employee benefit plan or other enterprise which such person
serves at the request of the Company, including the Company’s directors’ and
officers’ insurance policies, including all excess coverages, in effect on the
date hereof (the “Current D&O Policy”), each Indemnitee shall be covered by such
policy or policies in accordance with its or their terms to the maximum extent
of the coverage available for any such director, officer, employee or agent
under such policy or policies.  The Company hereby covenants and agrees to
maintain the Current D&O Policy on terms and subject to conditions at least as
favorable to the Indemnitees as the terms and conditions that exist as of the
date of this Agreement.  In the event that, notwithstanding the foregoing, the
Current D&O Policy is no longer in full force and effect or is otherwise
unavailable, the Company shall obtain and maintain a policy or policies of
insurance providing liability insurance for the Indemnitees on terms and subject
to conditions not materially different from, and in no way less favorable to the
Indemnitees than, the Current D&O Policy; provided that the Corporation shall
not be required to pay an aggregate premium for such insurance coverage in
excess of 300% of the amount of the premium for the Current D&O Policy on the
date of this Agreement, but shall, in such case, purchase as much coverage as
possible for such amount.

(c)

In the event of any payment under this Agreement, the Company shall be
subrogated to the extent of such payment to all of the rights of recovery of an
Indemnitee, who shall execute all papers required and take all action necessary
to secure such rights, including execution of such documents as are necessary to
enable the Company to bring suit to enforce such rights.

(d)

The Company shall not be liable under this Agreement to make any payment of
amounts otherwise indemnifiable hereunder if and to the extent that an
Indemnitee has otherwise actually received such payment under any insurance
policy, contract, agreement or otherwise.

Section 9.

Duration of Agreement.  All agreements and obligations of the Company contained
herein shall continue during the period an Indemnitee is serving as an officer
or director of the Company (or is or was serving at the request of the Company
as a director, officer, employee or agent of another corporation, partnership,
joint venture, trust or other enterprise) and shall continue thereafter so long
as such Indemnitee shall be subject to any Proceeding (or any proceeding
commenced under Section 6 hereof) by reason of his Corporate Status, whether or
not he is acting or serving in any such capacity at the time any liability or
expense is incurred for which indemnification can be provided under this
Agreement.  This Agreement shall be binding upon and inure to the benefit of and
be enforceable by the parties hereto and their respective successors (including
any direct or indirect successor by purchase, merger, consolidation or otherwise
to all or substantially all of the business or assets of the Company), assigns,
spouses, heirs, executors and personal and legal representatives.  This
Agreement shall continue in effect regardless of whether an Indemnitee continues
to serve as an officer or director of the Company or any other enterprise at the
Company’s request.

Section 10.

Enforcement.

(a)

The Company expressly confirms and agrees that it has entered into this
Agreement and assumed the obligations imposed on it hereby in order to induce
the Indemnitee to serve as a member of the Board, and the Company acknowledges
that such Indemnitee is relying upon this Agreement in serving as a member of
the Board.

(b)

This Agreement constitutes the entire agreement between the parties hereto with
respect to the subject matter hereof and supersedes all prior agreements and
understandings, oral, written and implied, between the parties hereto with
respect to the subject matter hereof.

Section 11.

Attorneys’ Fees and other Expenses to Enforce Agreement.  The Company shall
indemnify and hold harmless each Indemnitee to the fullest extent permitted by
law against all Expenses and, if requested by an Indemnitee, shall (within ten
(10) days after the Company’s receipt of such written request) advance such
Expenses to such Indemnitee, which are incurred by such Indemnitee in connection
with any Proceeding brought by such Indemnitee or to which such Indemnitee is
subject to or intervenes (a) to determine the validity or enforceability of, to
enforce his rights under, or to recover damages for breach of, this Agreement or
any other indemnification, advancement or contribution agreement or provision of
the Company’s Certificate or By-laws now or hereafter in effect or (b) for
recovery or advances under any insurance policy maintained by any person for the
benefit of such Indemnitee, regardless of whether the Indemnitee ultimately is
determined to be entitled to such indemnification, advance, contribution or
insurance recovery, as the case may be.

Section 12.

Severability.  If any provision or provisions of this Agreement shall be held by
a court of competent jurisdiction to be invalid, void, illegal or otherwise
unenforceable for any reason whatsoever: (a) the validity, legality and
enforceability of the remaining provisions of this Agreement (including each
portion of any section of this Agreement containing any such provision held to
be invalid, illegal, void or otherwise unenforceable, that is not itself
invalid, illegal, void or unenforceable) shall not in any way be affected or
impaired thereby and shall remain enforceable to the fullest extent permitted by
law; and (b) to the fullest extent possible, the provisions of this Agreement
(including each portion of any section of this Agreement containing any such
provision held to be invalid, illegal, void or otherwise unenforceable, that is
not itself invalid, illegal, void or unenforceable) shall be construed so as to
give effect to the intent manifested thereby.

Section 13.

Modification and Waiver.  No supplement, modification, termination or amendment
of this Agreement shall be binding unless executed in writing by the parties
hereto.  No waiver of any of the provisions of this Agreement shall be deemed or
shall constitute a waiver of any other provisions hereof (whether or not
similar) nor shall such waiver constitute a continuing waiver.

Section 14.

Notice by Indemnitees.  Each Indemnitee agrees promptly to notify the Company in
writing upon being served with any summons, citation, subpoena, complaint,
indictment, information or other document relating to any Proceeding or matter
which may be subject to indemnification covered hereunder.  The failure to so
notify the Company shall not relieve the Company of any obligation which it may
have to such Indemnitee under this Agreement or otherwise.

Section 15.

Notices.  All notices, requests, demands and other communications hereunder
shall be in writing and shall be deemed to have been duly given (a) on the date
of delivery if delivered by hand or facsimile, and receipted for by the party to
whom said notice or other communication shall have been directed, (b) on the
first business day following the date on which it is mailed if delivered by a
recognized next-day courier service or (c) on the third business day following
the date on which it is mailed if mailed by certified or registered mail with
postage prepaid:

(i)

If to the Indemnitees, pursuant to Schedule A.

(ii)

If to the Company, to:

USI Holdings Corporation
555 Pleasantville Road
Suite 160 South
Briarcliff Manor, NY  10510
Attn:  Ernest Newborn

or to such other address as may have been furnished to the Indemnitees by the
Company or to the Company by an Indemnitee, as the case may be.

Section 16.

Identical Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall for all purposes be deemed to be an original
but all of which together shall constitute one and the same agreement.  Only one
such counterpart signed by the party against whom enforceability is sought needs
to be produced to evidence the existence of this Agreement.

Section 17.

Period of Limitations.  No legal action shall be brought and no cause of action
shall be asserted by or in the right of the Company or any affiliate of the
Company against an Indemnitee, such Indemnitee’s spouse, heirs, executors,
administrators or personal or legal representatives after the expiration of
two-years from the date of accrual of such cause of action, and any claim or
cause of action of the Company or its affiliate shall be extinguished and deemed
released unless asserted by the timely filing of a legal action within such
two-year period; provided, however, that if any shorter period of limitations is
otherwise applicable to any such cause of action such shorter period shall
govern.

Section 18.

Headings.  The headings of the paragraphs of this Agreement are inserted for
convenience only and shall not be deemed to constitute part of this Agreement or
to affect the construction thereof.

Section 19.

Governing Law.  This Agreement shall be governed by, and construed and enforced
in accordance with, the laws of the State of Delaware without giving effect to
the principles of conflicts of laws.

Section 20.

Construction.

(a)

Whenever the words “include,” “includes,” or “including” are used in this
Agreement, they shall be deemed to be followed by the words “without
limitation.”

(b)

The definitions contained in this Agreement are applicable to the singular as
well as the plural forms of such terms and to the masculine as well as to the
feminine and neuter genders of such terms.

(c)

All section and schedule references used in this Agreement are to sections and
schedules of this Agreement unless otherwise specified.

[Signature Page Follows]




















IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Agreement as of the date first above written.

USI HOLDINGS CORPORATION


By:

 /s/ Ernest J. Newborn, II
Name: Ernest J. Newborn, II
Title: Sr. VP and General Counsel

 

/s/ William L. Atwell

  
William L. Atwell

/s/ David L. Eslick

  
David L. Eslick

/s/ Ronald E. Frieden

  
Ronald E. Frieden

/s/ Thomas A. Hayes

  
Thomas A. Hayes

/s/ L. Ben Lytle

  
L. Ben Lytle

/s/ Robert A. Spass

  
Robert A. Spass

/s/ Robert F. Wright

  
Robert F. Wright





SIGNATURE PAGE TO
INDEMNIFICATION AGREEMENT
















Schedule A




If to William L. Atwell:

William L. Atwell

Atwell Associates, LLC

25 Beekman Place

New York, NY  10022

Facsimile:  212-688-4263







If to David L. Eslick:

David L. Eslick

USI Holdings Corporation

555 Pleasantville Road

Suite 160 South

Briarcliff Manor, NY 10510

Facsimile:  610-537-4501







If to Ronald E. Frieden:

Ronald E. Frieden

6252 Cherbourg Drive

Indianapolis, IN  46220

Facsimile:  317-251-5437







If to Thomas A. Hayes:

Thomas A. Hayes, Esq.

Keating, Muething & Klekamp, PLL

1400 Provident Tower

One East Fourth Street

Cincinnati, OH  45202

Facsimile: (513) 579-6457







If to L. Ben Lytle:

L. Ben Lytle

AXIA Health Management, LLC

9280 S. Kyrene  Road, Suite 107

Tempe, AZ 85284

Facsimile:  480-598-3540
















If to Robert A. Spass:

Robert A. Spass

Capital Z Partners

54 Thompson Street

New York, NY 10012

Facsimile:  212-965-2431







If to Robert F. Wright:

Robert F. Wright

Robert F. Wright Assoc. Inc.

57 West 57th Street, Suite 704

New York, NY  10019

Facsimile:  212-829-8506







WITH A COPY OF EACH NOTICE SENT TO ANY INDEMNITEE TO:




Dewey Ballantine LLP
1301 Avenue of the Americas
New York, NY  10019
Facsimile:  212-259-6333
Attention:  Morton A. Pierce, Esq.





                Michael J. Aiello, Esq.







